DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 





Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamanaga et al. (US 2006/0025112 A1) in view of Starbuck et al. (US 7,512,400 B2).
As to claim 1, Hamanaga discloses a device [10 on FIG. 2] comprising: 
a memory [ROM 22 on FIG. 2]; and 
a processor [CPU 21 on FIG. 2] coupled to the memory, the processor, working together with the memory [Paragraph 0046], configured to: 
detect a first call [Incoming call] associated with a contact or phone number [“The incoming/outgoing call detection section 31 detects an outgoing phone call from the mobile terminal 10 or an incoming phone call to the mobile terminal 10 (step S41).” Paragraph 0041]; 
detect a second call [Outgoing call] associated with the contact or phone number [“The incoming/outgoing call detection section 31 detects an outgoing phone call from the mobile terminal 10 or an incoming phone call to the mobile terminal 10 (step S41).” Paragraph 0041]. 
Hamanaga discloses an incoming and outgoing logs on FIG 19, but fails to disclose a single entry from a communication log.
However, Starbuck teaches display a single entry from a communications log [410 on FIG. 4], the entry associated with a most recent one of the first call or the second call, wherein the entry comprises an indication of the contact or the phone number [Column 5, lines 54-66], an indication of a characteristic of the most recent one of the first call or the second call, and an indication of a time of the most recent one of the first call or the second call [710 on FIG. 7]; and 
display at least part of a listing after the entry is selected [410 on FIG. 4], the listing comprising communications-related information associated with the contact or phone number [All contact list on FIG. 7], the listing including communications-related information for the first call and communications-related information for the second call [Column 9, lines 3-10].
Hamanaga and Starbuck are analogous because they are all directed to call history management system. One of ordinary skill in the art at the time of the invention would have found obvious using the call log display history taught by Starbuck in an incoming/outgoing history display such as that of Hamanaga as suggested by Starbuck, for the obvious purpose of providing the user the results of a query for recent communications with a particular person, by combining prior art elements according to known methods to yield predictable results.

As to claim 2, Hamanaga discloses the device of claim 1, wherein the first call comprises a phone call [Paragraph 0007]. 

As to claim 3, Hamanaga discloses the device of claim 1, wherein the second call comprises a phone call [Paragraph 0007].  

As to claim 4, Hamanaga discloses the device of claim 1, wherein the characteristic indicates a received call [Paragraph 0007].  

As to claim 5, Hamanaga discloses the device of claim 1, wherein the characteristic indicates an outgoing call [Paragraph 0007]. 

As to claim 6, Hamanaga discloses the device of claim 1, wherein the characteristic indicates a missed call [Paragraph 0008].  
As to claim 7, Hamanaga discloses the device of claim 1, wherein the indication of the time comprises an indication of a date of the most recent one of the first call or the second call [Paragraph 0043]. 

As to claim 8, Hamanaga discloses the device of claim 1, wherein the processor is further configured to display an indication of a duration of the most recent one of the first call or the second call [Paragraph 0056]. 

As to claim 9, Hamanaga discloses a method for displaying a communications log [Paragraph 0001], the method comprising: see claim 1’s rejection for the rest of claim 9’s limitations. 

As to claim 10, see claim 2’s rejection.
 
As to claim 11, see claim 3’s rejection.

As to claim 12, see claim 4’s rejection.

As to claim 13, see claim 5’s rejection.

As to claim 14, see claim 6’s rejection.

As to claim 15, see claim 7’s rejection.
As to claim 16, see claim 8’s rejection. 

As to claim 17, Hamanaga discloses a non-transitory computer readable medium configured to store instructions which, when executed by a processor of a device [Paragraph 0012], cause the device to: see claim 1’rejection for the rest of claim 17’s limitations.

As to claim 18, see claim 2’s rejection.

As to claim 19, see claim 3’s rejection.
 
As to claim 20, see claim 8’s rejection.












Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10880426 B2 in view of Starbuck et al. (US 7,512,400 B2). A least one claim of the instant application is being taught by the claims of the U.S. Patent.
Patented claim 1 recites a device which perform the feature of the display at least part of a listing after the entry is selected, the listing comprising communications-related information associated with the contact or phone number, the listing including communications-related information for the first call and communications-related information for the second call.     
The pending claim 1 recites a device which perform the similar feature of display at least part of a listing after the entry is selected, the listing comprising communications-related information associated with the contact or phone number, the listing including communications-related information for the first call and communications-related information for the second call.
The difference between the two claims is that the pending claim 1 recites an additional element, “wherein the entry comprises an indication of the contact or the phone number, an indication of a characteristic of the most recent one of the first call or the second call, and an indication of a time of the most recent one of the first call or the second call.” to perform the claimed feature.
Patent claim 1 rejects pending claim 1 in view of the prior art Starbuck.
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to add the limitations of prior art Starbuck to arrive at the pending claim 1 limitations (claim 1’s rejection above.)  

Pending claims 2-20 have similar limitations comparing the patented claims 2-19 as shown on the table below.
				
Pending claims
Patented claims
1. A device comprising: a memory; and a processor coupled to the memory, the processor, working together with the memory, configured to: detect a first call associated with a contact or phone number; detect a second call associated with the contact or phone number; display a single entry from a communications log, the entry associated with a most recent one of the first call or the second call, wherein the entry comprises an indication of the contact or the phone number, an indication of a characteristic of the most recent one of the first call or the second call, and an indication of a time of the most recent one of the first call or the second call; and display at least part of a listing after the entry is selected, the listing comprising communications-related information associated with the contact or phone number, the listing including communications-related information for the first call and communications-related information for the second call.
2. The device of claim 1, wherein the first call comprises a phone call.
3. The device of claim 1, wherein the second call comprises a phone call.
4. The device of claim 1, wherein the characteristic indicates a received call.
5. The device of claim 1, wherein the characteristic indicates an outgoing call.
6. The device of claim 1, wherein the characteristic indicates a missed call.
7. The device of claim 1, wherein the indication of the time comprises an indication of a date of the most recent one of the first call or the second call.
8. The device of claim 1, wherein the processor is further configured to display an indication of a duration of the most recent one of the first call or the second call.
9. A method for displaying a communications log, the method comprising: detecting a first call associated with a contact or phone number; detecting a second call associated with the contact or phone number; displaying a single entry from the communications log, the entry associated with a most recent one of the first call or the second call, wherein the entry comprises an indication of the contact or the phone number, an indication of a characteristic of the most recent one of the first call or the second call, and an indication of a time of the most recent one of the first call or the second call; and displaying at least part of a listing after the entry is selected, the listing comprising communications-related information associated with the contact or phone number, the listing including communications-related information for the first call and communications-related information for the second call.
10. The method of claim 9, wherein the first call comprises a phone call.
11. The method of claim 9, wherein the second call comprises a phone call.
12. The method of claim 9, wherein the characteristic indicates a received call.
13. The method of claim 9, wherein the characteristic indicates an outgoing call.
14. The method of claim 9, wherein the characteristic indicates a missed call.
15. The method of claim 9, wherein the indication of the time comprises an indication of a date of the most recent one of the first call or the second call.
16. The method of claim 11, further comprising displaying an indication of a duration of the most recent one of the first call or the second call.
17. A non-transitory computer readable medium configured to store instructions which, when executed by a processor of a device, cause the device to: detect a first call associated with a contact or phone number; detect a second call associated with the contact or phone number; display a single entry from a communications log, the entry associated with a most recent one of the first call or the second call, wherein the entry comprises an indication of the contact or the phone number, an indication of a characteristic of the most recent one of the first call or the second call, and an indication of a time of the most recent one of the first call or the second call; and display at least part of a listing after the entry is selected, the listing comprising communications-related information associated with the contact or phone number, the listing including communications-related information for the first call and communications-related information for the second call.
18. The non-transitory computer readable medium of claim 17, wherein the first call comprises a phone call.
19. The non-transitory computer readable medium of claim 17, wherein the second call comprises a phone call.
20. The non-transitory computer readable medium of claim 17, wherein the indication of the time comprises an indication of a date of the most recent one of the first call or the second call.

1. A device comprising: a memory; and a processor coupled to the memory, the processor, working together with the memory, configured to: detect a first call associated with a contact or phone number; detect a second call associated with the contact or phone number; display a single entry from a communications log, the entry associated with a most recent one of the first call or the second call; and display at least part of a listing after the entry is selected, the listing comprising communications-related information associated with the contact or phone number, the listing including communications-related information for the first call and communications-related information for the second call.
2. The device of claim 1, wherein the communications-related information for the first call comprises a date of the first call and the communications-related information for the second call comprises a date of the second call.
3. The device of claim 1, wherein the communications-related information for the first call comprises a time of the first call and the communications-related information for the second call comprises a time of the second call.
4. The device of claim 1, wherein the listing comprises one or more of an outgoing call icon, an incoming call icon, or a missed call icon.
5. The device of claim 1, wherein the communications-related information for the first call comprises a duration of the first call and the communications-related information for the second call comprises a duration of the second call.
6. The device of claim 1, wherein the communications-related information associated with the contact or phone number comprises a count of calls associated with the contact or phone number.
7. The device of claim 1, wherein the processor is further configured to initiate a new outgoing call to the contact or phone number when a call contact option is selected.
8. The device of claim 1, wherein the first call comprises a phone call.
9. The device of claim 1, wherein the second call comprises a phone call.
10. The device of claim 1, wherein the first call comprises an incoming call.
11. The device of claim 1, wherein the second call comprises an incoming call.
12. The device of claim 1, wherein the first call comprises an outgoing call.
13. The device of claim 1, wherein the second call comprises an outgoing call.
14. The device of claim 1, wherein the first call comprises a missed call.
15. The device of claim 1, wherein the second call comprises a missed call.
16. The device of claim 1, wherein the first call comprises an incoming call and the second call comprises an outgoing call.
17. The device of claim 1, wherein the first call comprises an outgoing call and the second call comprises an incoming call.
18. A method comprising: detecting a first call associated with a contact or phone number; detecting a second call associated with the contact or phone number; displaying a single entry from a communications log, the entry associated with a most recent one of the first call or the second call; and displaying at least part of a listing after the entry is selected, the listing comprising communications-related information associated with the contact or phone number, the listing including communications-related information for the first call and communications-related information for the second call.
19. A non-transitory computer readable medium comprising instructions that when executed by a processor cause the processor to: detect a first call associated with a contact or phone number; detect a second call associated with the contact or phone number; display a single entry from a communications log, the entry associated with a most recent one of the first call or the second call; and display at least part of a listing after the entry is selected, the listing comprising communications-related information associated with the contact or phone number, the listing including communications-related information for the first call and communications-related information for the second call.







 











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
August 26, 2022